PER CURIAM.
Jeffrey S. Blaney appeals the district court’s order denying his motion for reconsideration of the dismissal of his 42 U.S.C.A. § 1983 (West 2001) action. We have reviewed the record and the district court’s opinion and find no reversible error. Accordingly, we affirm on the reasoning of the district court. Blaney v. City of Virginia Beach, No. CA-99-966-AM (E.D. Va. filed Oct. 1, 2001; entered Oct. 2, 2001). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials be*323fore the court and argument would not aid the decisional process.

AFFIRMED.